Citation Nr: 0737686	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, and from November 1990 to May 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.
The Board also notes that prior to certification of this 
appeal to the Board, Attorney Richard A. LaPointe withdrew 
his representation of the veteran.  The veteran has not 
secured new representation nor has he requested that another 
representative be appointed for him.


FINDINGS OF FACT

1.  Disability from the veteran's PTSD more nearly 
approximates occupational and social impairment with reduced 
reliability and productivity than it does deficiencies in 
most areas.

2.  The veteran's service-connected disability does not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in January 2002 and February 2005, 
prior to the initial adjudication of the claims, and in 
October 2004, the veteran was provided the notice required by 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession.  In addition, he was provided 
notice concerning the disability rating and effective-date 
element of the claims by letter mailed in March 2006.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

PTSD

Factual Background

The veteran initially filed a claim for service connection 
for PTSD in December 2001.

In support of his claim, the veteran submitted treatment 
records from J. Wolford, Ph.D. dated August 2003, which 
indicated that the veteran suffered from intrusive thoughts, 
memories and occasional nightmares from combat events in 
Vietnam.

In response to his claim, the veteran was afforded a VA 
examination in November 2003.  At that time, his reported 
symptoms of PTSD included insomnia, flashbacks, nightmares, 
intrusive thoughts, irritability, depression which impaired 
social adaptability and interactions with others, periodic 
suicidal thoughts and homicidal thoughts when angry.  On 
mental status examination, the veteran's speech was very 
rapid but not pressured, thought processes were logical and 
goal directed without looseness of associations, and the 
veteran was able to recall significant past personal 
information.  The examiner also noted that the veteran was 
neatly but casually dressed and groomed.  The examiner 
diagnosed the veteran with chronic PTSD and assigned a GAF 
score of 42.

In a December 2003 rating decision, the RO granted the 
veteran service connection for PTSD.  An evaluation of 50 
percent was assigned, effective December 12, 2001.  

In the July 2004 Written Brief Presentation, the veteran's 
representative indicated that the veteran disagreed with the 
initial rating assigned for the veteran's PTSD.

In September 2004, the Board issued a remand, directing the 
RO to issue a statement of the case on the issue of an 
increased rating for the veteran's PTSD.

VA outpatient treatment records from October 2004 show that 
the veteran complained of depression, on and off.  On mental 
status examination, he was well groomed with normal speech; 
mood was euthymic and he reported being sad at times.  
Thought processes were linear with hallucinations.  Suicidal 
and homicidal ideations were denied.  Judgment and insight 
were fully intact, with short and long-term memory also 
intact.  The examiner noted that the veteran was oriented to 
person, place and time.  The veteran was diagnosed with PTSD 
and alcohol abuse, episodic and assigned a GAF score of 50.

In December 2004, the RO issued a statement of the case, 
denying the veteran's claim for an increased rating for PTSD.

In a February 2005 statement, the veteran requested an 
increased rating for his service-connected PTSD, indicating 
that his disability had become worse.

The veteran was afforded a VA examination in response to his 
claim in August 2005.  At that time, he reported difficulty 
sleeping, nightmares approximately four to five times per 
week, daily intrusive thoughts, crowd avoidance, difficulty 
with anger control, isolation from family, periods of anxiety 
and decreased concentration, and startle response to both 
noise and touch.  However, the veteran also reported that he 
was capable of performing his activities of daily living 
although he was not doing so routinely.

On mental status examination, the veteran was alert and 
oriented to personal information and place.  Temporal 
orientation was normal.  Insight was adequate, but affect was 
blunted.  Response latencies were normal and the veteran 
demonstrated adequate attention and was not distractible.  
Spontaneous speech was fluent, grammatic and free of 
paraphasias.  Immediate, recent and remote memory was all 
within normal limits.  The examiner also noted that the 
veteran was noted to be logical and goal directed during his 
interview.  He reported dysphoria, but denied other symptoms 
of depression.  He denied any suicidal ideation or plan and 
denied any homicidal ideation or plan.  There was no evidence 
of disorder of thought process or content and there was no 
push of speech or grandiosity noted.  There was also no motor 
activity, restleness, tics or odd behaviors noted.  

The examiner did note that the veteran's psychiatric 
presentation was resulting in a severe degree of impairment 
in social functioning and a severe degree of impairment in 
occupational functioning and that his overall level of 
disability was severe.  He was again diagnosed with chronic 
PTSD and assigned a GAF score of 45.  However, the examiner 
commented that "[i]t does appear that [the veteran] is 
minimizing his alcohol use and at this point I cannot 
ascertain whether he is currently sober or continuing to use 
alcohol."

VA clinical records dated in September 2005, just a month 
later, show that the veteran was seeking and receiving 
treatment for drug and alcohol abuse. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD if it is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Codes 9400.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 50 percent.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms 
(e.g., depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 50 
percent evaluation currently assigned.  

The most current medical evidence of record shows that 
although the veteran has difficulty adapting to stressful 
circumstances, including work or a worklike setting, and 
difficulty establishing and maintaining effective 
relationships, the veteran does not display the majority of 
the symptoms required for a rating higher than 50 percent.  
More specifically, there is no evidence of such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  Furthermore, 
although the veteran reported anger control, there is no 
evidence of impaired impulse control, such as unprovoked 
irritability with periods of violence.  Accordingly, a higher 
rating of 70 percent is not warranted.

Indeed, the Board notes that at the time of the most recent 
VA psychiatric examination in August 2005, the examiner could 
not ascertain whether the veteran was sober or under the 
influence of alcohol.  As VA medical records show the 
following month that the veteran was receiving treatment for 
alcohol and drug abuse, the examiner's suspicions that the 
veteran may have been under the influence of alcohol are 
supported.  The Board finds that under the circumstances, at 
least some of the veteran's symptomatology was likely the 
result of the effects of alcohol or drug abuse.

For the reasons discussed above, the Board has concluded that 
the social and occupational impairment from the veteran's 
PTSD more nearly approximates the social impairment with 
reduced reliability and productivity contemplated by a 50 
percent rating than the greater impairment required for a 
higher rating.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  

TDIU

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2007); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).




Analysis

The veteran is currently only service-connected for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
evaluation.  Furthermore, the Board has decided in this 
decision that a rating higher than 50 percent is not 
warranted for the veteran's PTSD.  Because the veteran's only 
service-connected disability is not rated at 60 percent or 
more, he fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service- connected disabilities.  See 
38 C.F.R. § 4.16(a) (2007).

Although the veteran does not meet the schedular criteria for 
consideration of a TDIU rating, the Board must also consider 
whether extra-schedular consideration is warranted.  As set 
out above, such consideration is warranted when a veteran 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 
38 C.F.R. § 4.16(a), and when two additional criteria are 
met.  First, it must be shown that the claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities; see 38 C.F.R. § 
4.16 (b) (2007).  Second, the case must present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that would render impractical the 
application of the regular schedular standards; see 38 C.F.R. 
§ 3.321 (2007).  In this case, as will now be addressed, 
neither criterion is met.  Therefore, referral of this case 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration is not in order.

The Board finds that there is no evidence in the record to 
support the veteran's contention that he is not able to 
maintain gainful employment due to his PTSD.  Treatment 
records from the Columbia Vet Center dated August 2003 show 
that the veteran reported that he had not worked steadily 
since 1992-93 due to symptoms associated with PTSD.  During 
November 2003 and August 2005 VA examinations, the veteran 
claimed that he last worked in 1996, at which time he stopped 
working because he could not get along with people and his 
performance on the job was poor because of concentration 
difficulties.  There is no documentary evidence of record to 
substantiate these claims.  In particular, there is no 
evidence that the veteran was terminated from his employment 
in 1996 due to symptoms associated with his PTSD and no 
evidence that he has been refused employment due to such 
symptoms.  The evidence of record also indicates that the 
veteran has not applied for and been refused benefits from 
the Social Security Administration due to unemployability 
based on his PTSD disability.  

The Board notes that the August 2005 VA examiner indicated in 
his report that the veteran's psychiatric presentation at 
that time was resulting in a severe degree of impairment in 
his occupational functioning.  However, the examiner did not 
indicate that the veteran was not able to maintain any type 
of gainful employment due to his PTSD.  Moreover, the 
evidence of record indicates that at least some of the 
veteran's symptomatology is likely due to alcohol and drug 
abuse, which is not service-connected.

The Board adds that there is no question that the veteran's 
service-connected disability would be expected to preclude 
certain types of employment, and to limit his ability to 
function and adapt.  This is, however, recognized in the 50 
percent rating assigned.  See Moyer v. Derwinski, 2 Vet, App. 
289, 293 (1992); see also Van Hoose, supra.  

In summary, the evidence does not establish or suggest that 
the veteran's service-connected disability is sufficient by 
itself to preclude him from obtaining or engaging in 
substantially gainful employment.  Accordingly, referral of 
the veteran's TDIU claim for extra-schedular consideration is 
not warranted, and the claim must be denied.






						 
        [Continued on next 
page

ORDER

A rating in excess of 50 percent for PTSD is denied.

A total disability rating for compensation purposes based 
upon individual unemployability is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


